      Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 1 of 11




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK CARRIER and DORA                     Case No.: 1:21-cv-03161-TWT
CARRIER, individually, and on
behalf of all others similarly situated;   DECLARATION OF BRADFORD
                                           ROTHWELL SOHN IN SUPPORT
             Plaintiffs,                   OF PLAINTIFFS’ EMERGENCY
                                           MOTION FOR EXPEDITED
      vs.                                  DISCOVERY AND REQUEST FOR
                                           EXPEDITED HEARING
RAVI ZACHARIAS
INTERNATIONAL MINISTRIES,
INC., a 501(c)(3) Corporation; RZIM
PRODUCTIONS, INC., a Georgia
Non-Profit Corporation;
MARGARET ZACHARIAS, in her
Capacity as ADMINISTRATOR OF
THE ESTATE OF RAVI KUMAR
ZACHARIAS,

             Defendants.
       Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 2 of 11




Declaration of Bradford R. Sohn in Support of Plaintiffs’ Emergency Motion
        for Expedited Discovery and Request for Expedited Hearing

I, Bradford Rothwell Sohn, do hereby declare, pursuant to 28 U.S.C. § 1746:

      1.       I am founder of the law firm The Brad Sohn Law Firm, PLLC and

licensed to practice law in the State of Florida. I have sought admission pro hac

vice to this Court through separate motion. Dkt. No. 12. The Clerk approved my

motion for pro hac vice admission, ECF No. 12, on August 13, 2021. Except as

expressly stated, I have personal knowledge of the facts set forth in this

declaration.

      2.       I am co-counsel of record for Plaintiffs Derek and Dora Carrier. I

submit this declaration in support of Plaintiffs’ Emergency Motion for Expedited

Discovery and Request for Expedited Hearing.

      3.       Plaintiffs bring this representative action against Defendants Ravi

Zacharias International Ministries, Inc., RZIM Productions, Inc. (together,

“RZIM”), and Margaret Zacharias, in her capacity as Administrator of the Estate of

Ravi Kumar Zacharias (“Estate”) (collectively, “Defendants”). Plaintiffs seek to

prosecute this action on behalf of a putative donors-class of people bilked out of

tens, if not hundreds of millions, of dollars. The Complaint (ECF No. 1) sets forth

the factual basis for this matter and reflects significant investigative effort

                                            2
      Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 3 of 11




Plaintiffs and their counsel engaged in prior to filing this lawsuit. That

investigation continues.

      4.     In September 2020, RZIM hired the law firm Miller & Martin PLLC

to conduct an independent investigation into allegations of the late Ravi

Zacharias’s sexual misconduct. Miller & Martin prepared a report (“Miller &

Martin Report”) detailing the results of its independent investigation. What I

believe to be a true and correct copy of the Miller & Martin Report is attached

hereto as Exhibit A.1 That report confirmed the improper use of RZIM funds for

purposes other than the ministry, including to invest in massage therapy spas and

for the benefit of four women who were Zacharias’s massage therapists. RZIM

published the Miller & Martin Report in February 2021, apologized for

mishandling allegations of Zacharias’s sexual misconduct, and did not deny

anything featured in the Miller & Martin Report.2




1
  Lynsey M. Barron & William P. Eiselstein, Miller & Martin PLLC, Report of
Independent Investigation into Sexual Misconduct of Ravi Zacharias (Feb. 9,
2021) https://s3-us-west-
2.amazonaws.com/rzimmedia.rzim.org/assets/downloads/Report-of-
Investigation.pdf
2
  Open Letter from the International Board of Directors of RZIM on the
Investigation of Ravi Zacharias, RZIM, https://www.rzim.org/read/rzim-
updates/board-statement (last visited Aug. 12, 201).

                                           3
      Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 4 of 11




      5.    Plaintiffs’ counsel thoroughly reviewed available financial disclosures

for RZIM. Those financial disclosures included Form 990 information filings that

RZIM submitted to the IRS from 2001 to 2015. These Form 990s indicate that

RZIM raised nearly $18.85 million in 2011 with revenue generally increasing

through the years until 2015 when RZIM raised $25.7 million.3 Attached as Exhibit

B is what I believe to be a true and correct copy of RZIM’s last Form 990 for fiscal

year 2014, which ended in 2015. Plaintiffs’ counsel have been unable to locate

additional Form 990s for RZIM after 2014, likely because they do not exist. In




3
 Nonprofit Explorer: Ravi Zacharais International Ministries, PRO PUBLICA,
https://projects.propublica.org/nonprofits/organizations/133200719 (last visited
Aug. 12, 2021).

                                         4
       Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 5 of 11




2015, RZIM changed its status from a 501(c)(3) nonprofit to a church or

association of churches.4 The IRS does not require churches to file Form 990s.5

      6.     MinistryWatch is “an independent donor advocate facilitating the

information needs of donors,” which “provides information on organizations alleging

to be charitable and its key leadership in order to identify materially misleading

behavior, or wasteful spending practices.”6 MinistryWatch gives RZIM a “C”




4
  Sarah Pulliam Bailey, Major evangelical nonprofits are trying a new strategy
with the IRS that allows them to hide their salaries, THE WASHINGTON POST, (Jan
17, 2020), https://www.washingtonpost.com/religion/2020/01/17/major-
evangelical-nonprofits-are-trying-new-strategy-with-irs-that-allows-them-hide-
their-salaries/; Julie Roys, Opinion: New Ravi Zacharias Allegations Highlight
Secrecy, Cover-Up & Questionable Practices at RZIM, The Roys Report, (Oct. 12,
2020, 3:47 PM), https://julieroys.com/ravi-zacharias-allegations-highlight-secrecy-
cover-up-at-rzim/; Julie Roys, Are Focus on the Family, BGEA & RZIM
Churches? And Should They Be Exempt From Reporting Salaries of Executives?
THE ROYS REPORT, (Jan 21, 2020, 3:48 PM). https://julieroys.com/are-focus-on-
the-family-bgea-rzim-churches-and-should-they-be-exempt-from-reporting-
salaries-of-executives/.
5
  Filing Requirements, Charities and Nonprofits, Exempt Organization Types,
Churches and Religious Organizations, IRS, https://www.irs.gov/charities-non-
profits/churches-religious-organizations/filing-requirements (last visited August
12, 2021) (stating “some church-affiliated organizations . . . are excepted from
filing” a Form 990).
6
 About MinistryWatch, MINISTRYWATCH, https://ministrywatch.com/about/ (last
visited Aug. 12, 2021).

                                            5
      Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 6 of 11




transparency and accountability grade,7 presumably because it ceased completing and

publicly filing Form 990s.8

      7.     MinistryWatch reports on RZIM’s following net revenue and assets from

2015 through 2019:9




7
 Ravi Zacharias International Ministries/ RZIM,
https://briinstitute.com/mw/ministry.php?ein=133200719 (last visited Aug. 12,
2021).
8
  How MinistryWatch Arrives at a Transparency Grade, MINISTRYWATCH,
https://ministrywatch.com/how-ministrywatch-arrives-at-a-transparency-grade/
(last visited Aug. 12, 2021).
9
 Ravi Zacharias Ministries/RZIM, MINISTRY WATCH,
https://briinstitute.com/mw/ministry.php?ein=133200719 (last visited Aug. 12,
201).

                                         6
           Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 7 of 11




Unfortunately, however, our team could not locate any financial information for

RZIM after 2019.

           8.   Our team’s pre-litigation investigation formed the basis for Plaintiffs’

Complaint but also raised very serious concerns about the use, and whereabouts, of

Plaintiffs’ and the putative Class’s financial contributions.

           9.   Plaintiffs and their counsel have concerns that RZIM has continued to,

or will continue to, use donor funds deceitfully and improperly, for purposes other

than “reaching those around the globe with the Gospel”—the reason RZIM sought

donations from Plaintiff and the putative Class.10 In 2017, Zacharias or RZIM paid

$250,000 to settle a claim brought by Lori Anne Thompson, who had accused

Zacharias of sexual misconduct.11 Zacharias concealed this payment from RZIM’s

spokesperson, Ruth Malhotra.12


10
  Ravi Zacharias, Generous Giving, Part 1, RZIM: LET MY PEOPLE THINK
BROADCASTS, 01:16–01:38, (Nov. 30, 2019),
https://www.podchaser.com/podcasts/rzim-let-my-people-think-broad-
216340/episodes/generous-giving-part-1-48828363.
11
  Bob Smietana, She wanted to help Ravi Zacharias save the world but ended up
defending an abuser, RELIGION NEWS SERVICE (Aug. 13, 2021),
https://religionnews.com/2021/08/13/ruth-malhorta-wanted-to-help-save-the-
world-instead-she-ended-up-defending-an-abuser-raavi-zacharias-alori-anne-
thompson/.
12
     Id.

                                             7
           Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 8 of 11




           10.   RZIM’s board of directors, has “engaged victim-advocate Rachael

Denhollander” to act as a “consultant,” who will educate and advise [RZIM’s]

Board and senior leadership in understanding trauma and abuse as well as best-

standards practices” and who will also “serve as a confidential liaison with

survivors and to help guide the process of care, justice, and restitution for those

who have been victimized.”13 In addition, RZIM has “engaged Guidepost

Solutions, a management/compliance consulting firm . . . to conduct a thorough

evaluation of RZIM, including its structures, culture, policies, processes, finances,

and practices.”14 The RZIM board of directors intends Guidepost Solutions to

assess RZIM for survivor care, a cultural assessment, and a policy assessment.15

Using donor funds to hire victim-advocate/consultant Rachel Denhollander and

Guidepost Solutions as a management/compliance consulting firm is contrary to

the donors’ intent in and purposes for giving to RZIM.




13
  Open Letter from the International Board of Directors of RZIM on the
Investigation of Ravi Zacharias, RZIM, https://www.rzim.org/read/rzim-
updates/board-statement (last visited Aug. 12, 201).
14
     Id.
15
     Id.

                                           8
      Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 9 of 11




      11.    In addition, RZIM announced in March 2021 that it would become a

grant-making organization that supports, in part, “the prevention of and caring for

victims of sexual abuse.”16 Using donor funds to become a grant-making

organization dedicated in part to victims of sexual abuse is contrary to the donors’

intent in and purposes for giving to RZIM.

      12.    Furthermore, based on the information uncovered in Miller &

Martin’s independent investigation and the lack of financial information since

2019, Plaintiffs have concerns that RZIM has moved, or will move, donor funds or

donor-funded assets to other corporate entities, charities, or other ministries. Any

such transfers and/or spending also would be contrary to the donors’ intent in and

purposes for giving to RZIM.

      13.    Plaintiffs and their counsel have significant concerns that the

Defendants may be actively attempting to move or hide their assets. Our team

believes these assets are purely donor gifts because when Zacharias and other

agents of RZIM raised funds for the ministry, they repeatedly stated that RZIM




16
  Brandon Showalter, RZIM cuts staff, will restructure as grant-making
organization to support abuse victims, THE CHRISTIAN POST, (March 22, 2021),
https://www.christianpost.com/news/rzim-cuts-staff-will-restructure-as-grant-
making-organization.html.
                                          9
      Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 10 of 11




operates entirely on donor funding.17 In addition, MinistryWatch reports that RZIM

was 95% to 97% reliant on donor contributions from 2015 through 2019.18

      14.    Given the circumstances and facts available to our team at this time,

Plaintiffs’ counsel are very concerned that millions of additional dollars may be

leaving RZIM’s bank accounts, other financial accounts, and books before

Plaintiffs will be able to conduct discovery according to a regularly noticed

schedule as set forth in the Federal Rules of Civil Procedure and Local Rules for

the Northern District of Georgia. Plaintiffs and their counsel believe that the risk

that RZIM will spend, move, grant, hide, or otherwise deplete its assets is

heightened given the filing of the underlying putative class action.

      15.    For the foregoing reasons, Plaintiffs and the putative Class believe

they have more than good cause to conduct expedited discovery to learn about the

status, amounts, and location(s) of RZIM’s funds sourced from donations the




17
  See, e.g., Ravi Zacharias, Generous Giving, Part 1, RZIM: LET MY PEOPLE
THINK BROADCASTS, 01:16–01:38, (Nov. 30, 2019),
https://www.podchaser.com/podcasts/rzim-let-my-people-think-broad-
216340/episodes/generous-giving-part-1-48828363.
18
  Ravi Zacharias Ministries/RZIM, MINISTRY WATCH,
https://briinstitute.com/mw/ministry.php?ein=133200719 (last visited Aug. 12,
201).
                                          10
     Case 1:21-cv-03161-TWT Document 18-2 Filed 08/25/21 Page 11 of 11




putative Class made. As discussed, RZIM’s account balances assets are

coextensive with putative Class Members’ donations.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on August 24, 2021, in Miami, Florida.




                                              Bradford R. Sohn




                                         11
